DETAILED ACTION
Claims 1-44 are considered in this office action. Claims 1-25 are cancelled and New Claims 26-44 are added and are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: road side unit  in claims 26 and 34-41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These road side unit is being interpreted as : Para [0034] In embodiments, navigation broadcast devices 108 a, 108 b may take any physical form in a fixed physical location. For example, navigation broadcast devices 108 a, 108 b may be located at or below a point in the surface of a roadway, may be elevated on a stand or pedestal, maybe coupled with road side or a lane division barrier, or may be coupled to an overpass or some other structural feature proximate to the roadway, such as a Jersey barrier. These and other aspects of navigation broadcast devices 108 a, 108 b and NSIS 120 will be further described with references to the remaining Figures.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28, 33-36, and 41-44 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Tao et al. (US2021/0024095) and herein after will be referred as Tao. 

Regarding Claim 34, Tao teaches  a road side unit (#210 Fig .1 and  Fig . 2), comprising: 
communications circuitry (#210-#212) configured to communicate with a computer-assisted or autonomous driving vehicle (#110-1 and 110-2); 
and 
processor circuitry (#210-#214) configured to: obtain data from a camera, the data relating to a condition occurring on a roadway that is used by the vehicle ( Para [0031] : “As mentioned above, in order to monitor the environment 100 in all directions, the sensors 105 arranged in the environment 100 may include various types of sensors. Examples of the sensors 105 may include, but are not limited to: an image sensor (such as a camera), a lidar, a millimeter wave radar, an infrared sensor, a positioning sensor, a light sensor, a pressure sensor, a temperature sensor, a humidity sensor, a wind speed sensor, a wind direction sensor, an air quality sensor, and the like. The image sensor may be configured to collect image information related to the environment 100. “); 
determine, based on the data relating to the condition occurring on the roadway, safety information for use of the roadway (Para [0033] : “The information processing module 214 in the roadside assistance apparatus 210 may be configured to process the sensing information acquired from the sensor 105, so as to determine the environment sensing result related to the environment 100. The environment sensing result may be understood as indicating the overall condition of the environment 100, and may specifically indicate relevant information of multiple objects including the vehicle 110 in the environment. The relevant information may include the size, position (for example, a fine position in the Earth coordinate system), speed, motion direction, distance from a specific viewpoint, and the like of each object. The information processing module 214 may fuse different types of sensing information from different sensors 105 to determine the environment sensing result. The information processing module 214 may use various information fusion technologies to determine the environment sensing result.”); 
and cause the communications circuitry to broadcast a navigation signal to the vehicle, the navigation signal indicating the safety information to enable a driving adjustment at the vehicle to use the roadway (Para [0035] : “The vehicle-side control apparatus 220 may control the corresponding vehicle 110 (for example, the driving behavior in which the vehicle-side control apparatus 220 is installed) based on the environment sensing result acquired from the roadside assistance apparatus 210. The vehicle-side control apparatus 220 includes a communication module 222, an information processing module 224, and a driving control module 226. The communication module 222 is configured to be communicatively coupled with the roadside assistance apparatus 210, and particularly the communication module 212 in the roadside assistance apparatus 210, to receive the environment sensing result from the communication module 212. The information processing module 224 is configured to perform processing on the environment sensing result to make the environment sensing result suitable for the autonomous driving control of the vehicle 110. The driving control module 226 is configured to control the driving behavior of the vehicle 110 based on the processing result of the information processing module 224.”).  



    PNG
    media_image1.png
    856
    1769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1054
    1108
    media_image2.png
    Greyscale

Similarly Claims 26 and 42 are rejected on the similar rational as of Claim 34 above is. 

Regarding Claim 35, Tao teaches  the road side unit of claim 34. 
Tao also teaches wherein the data is image data, and wherein the processor circuitry is further configured to: obtain, from the camera, the image data of the condition occurring on the roadway; wherein the condition occurring on the roadway is determined from the image data (Para [0031] :” As mentioned above, in order to monitor the environment 100 in all directions, the sensors 105 arranged in the environment 100 may include various types of sensors. Examples of the sensors 105 may include, but are not limited to: an image sensor (such as a camera), a lidar, a millimeter wave radar, an infrared sensor, a positioning sensor, a light sensor, a pressure sensor, a temperature sensor, a humidity sensor, a wind speed sensor, a wind direction sensor, an air quality sensor, and the like. The image sensor may be configured to collect image information related to the environment 100. “  and [0033] Line 1-5: “The information processing module 214 in the roadside assistance apparatus 210 may be configured to process the sensing information acquired from the sensor 105, so as to determine the environment sensing result related to the environment 100”).  

Similarly Claim 27 is rejected on the similar rational as of Claim 35 above is. 

Regarding Claim 36, Tao teaches  the road side unit of claim 35.
Tao also teaches wherein the processor circuitry is further configured to: Page 3U.S. App. No. 17/322,056 Attorney Docket No. 131592-262880 (AB0974-US-C1) identify, from the image data, the condition occurring on the roadway (0033] Line 1-5: “The information processing module 214 in the roadside assistance apparatus 210 may be configured to process the sensing information acquired from the sensor 105, so as to determine the environment sensing result related to the environment 100”).  

Similarly Claims 28 and 43 are rejected on the similar rational as of Claim 36 above is. 

Regarding Claim 41, Tao teaches  the road side unit of claim 34.
Tsuda also teaches wherein the road side unit is configured to broadcast the navigation signal using radio signals to the vehicle and a plurality of other vehicles using the roadway (Para [0030] : “The roadside assistance apparatus 210 includes a communication module 212 and an information processing module 214. The communication module 212 may support wired/wireless communication with the sensor 105, and is configured to acquire the sensing information related to the environment 100 from the sensor 105. The communication module 212 may also support communication with the vehicle-side control apparatus 220, and the communication is usually wireless communication. The communication of the communication module 212 with the sensor 105 and the vehicle-side control apparatus 220 may be based on any communication protocol, and the implementation of the present disclosure is not limited in this regard.”).

Similarly Claims 33 and 44 are rejected on the similar rational as of Claim 41 above is. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over  Tao in view of Su et al. (US10466716) and herein after will be referred as Su. 

Regarding Claim 37, Tao teaches  the  road side unit of claim 36.
Tao may not expressly  teaches wherein one or more neural networks are used to identify the condition occurring on the roadway.

Su teaches wherein one or more neural networks are used to identify the condition occurring on the roadway (Fig .3 and Col. 4 Line 34-44 “A vehicle, upon detecting or receiving the broadcast, can determine vehicle status information and transmit the vehicle status information to the RSU. The RSU, upon receiving the vehicle status information, can forward the vehicle status information, together with road information complied or determined by the RSU, to a data processing system having a deep learning engine. The data processing system can process the vehicle status information and the road information using the deep learning engine in order to determine a label to assign to the vehicle, such as a driving style or other indicator. “ ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao to incorporate the teachings of Su to include one or more neural networks are used to identify the condition occurring on the roadway. Doing so would further optimize the road side unit operation. 

Similarly Claim 29 is rejected. 

Claims 30-32 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over  Tao in view of Tsuda (US2017/0225567A1) and herein after will be referred as Tsuda. 

Regarding Claim 38, Tao teaches  the road side unit of claim 34.
Tao does not expressly teaches wherein the condition occurring on the roadway relates to: an on-ramp to enter the roadway, or an off-ramp to leave the roadway.  

Tsuda teaches wherein the condition occurring on the roadway relates to: an on-ramp to enter the roadway, or an off-ramp to leave the roadway (Fig.2 and Para [0056] : “FIG. 2 is a diagram illustrating an outline of the assistance system 1000. FIG. 2 illustrates a main road 11, a main road 12, which are the managed roads, a merging road 21 merging into the main road 11, and an exit road 22 from the main road 12. In FIG. 2, the monitoring cameras 230 and the radars 420 are installed. FIG. 2 also illustrates a state in which the providing device 400 and the information gathering device 300 are installed. In FIG. 2, the monitoring cameras 230, the radars 420, the information gathering device 300, and the providing device 400 are arranged along the managed road, which is for detection of moving vehicles or communication with the in-vehicle devices 3500 of the vehicles 3000. In FIG. 2, a point 51 represents a diverging point to the exit road 21 diverging from the main road 12 to an interchange. A point 52 represents driving on the main road 12 of an expressway. A point 53 represents a diverging point at an interchange. A point 54 represents driving on the main road 11 on the expressway. A point 55 represents merging from the interchange into the main road 11 on the expressway via the merging road 21.”).

    PNG
    media_image3.png
    566
    801
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao to incorporate the teachings of Tsuda to include the condition occurring on the roadway relates to: an on-ramp to enter the roadway, or an off-ramp to leave the roadway. Doing so would further optimize the road side unit operation. 
	
Regarding Claim 39, Tao in view of Tsuda teaches the road side unit of claim 38.
 Tsuda  also discloses wherein the road side unit is fixed at a location proximate to the on-ramp to enter the roadway or the off-ramp to leave the roadway (As Can be seen in Fig .2 above).  

Regarding Claim 40, Tao teaches road side unit of claim 34.
Tsuda also teaches wherein the road side unit is located at an elevated position proximate to or above the roadway (As Can be seen in Fig .2 above).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furukawa (US2021/0001889) teaches a vehicle includes a sensor circuit configured to detect an obstacle in a first region which is located on the predetermined traveling route and in a second region which is adjacent to the first region on the predetermined traveling route, the second region being farther than the first region. The vehicle enters the first region in a case where: there is no obstacle in the first region; and there is no obstacle in the second region, and does not enter the first region and stops before the first region in a case where: there is no obstacle in the first region; and there is an obstacle in the second region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668